Title: Thomas A. Digges to Thomas Jefferson, 11 September 1809
From: Digges, Thomas A.
To: Jefferson, Thomas


          
            Dr Sir Warburton, nr Piscaty Maryd, Sepr 11th 1809
            I have lamented extremely the not having it as yet in my power to pay You an intended visit at Monticello, as well as to have been with You nearly at the point of Your departure from Monticello the Presidoliad: And I trust You will not take my seeming neglect to any want of regard or my sincere wishes for Your health & preservation, (for there is none I regard more) but to my mind & avocations having demanded more of home than I have ever before experiencd. I have nearly brought “an old House over my head” by attempting to repair a tottering, aged, and Eighty years old family mansion & but to day only began the shingling. I have yet however hopes to get through with it, so as to spare a ride of eight or ten days, after our Elections, and thereby make another pleasurable visit to Monticello. Altho I have never yet made winds or weather an obstacle to journeying either on business or of pleasure, the late summer of remarkable coolness (altho too dry for Farming purposes in this vicinity) would have added to my incitiments. The cause above stated, and that of looking a little after County Interests, for the Torey-Anglo Feds are assiduously at work, have wholly occupied my time—Their dark policy as to present motives, are easier fathomd than what is their actual or future intentions, for as yet they seem not to have got the text or cue upon which they are to blazen forth at our annual Elections the first mondy in Octor.
            The old Currs, as well as the training Whelps, have got on the scent and yelp forth a strong cry agt Genl Smith—They shamelessly propogate falsehoods, & even deny Him a military valor & intrepidity during our Revolutionary struggle:—But Toreys of 1776 are Toreys in 1809.  They continue to abuse Him by Barbeque tub speakers & handbills &ca &ca—Several news papers, & what we are distributing, already contain Answers to both the Charges against Him—That concerning the Bills of Exchange sold to The United States has been completely refuted by Mr Purviances Statement, & by an extract of a letter from Washington to Annapolis.  The charge agt Him about the Contract with Barney (of St Domingo memory) has also been refuted.  The letter of Mr Wilson fully disproves that Genl Smith was privy to the partnership between Santhonax & Barney; And it is admitted that Smith stipulated that in case of a War with France the contract was to be void & at end: When it was made it was perfectly Lawful: But why should I intrude upon You what You already know. The motives of His Torey opponents is manifestly to keep Him from a seat in the Senate, & to get in one who as yet never did good to the party he espouses Mr Harper! They think too by getting a Federal House of maryland Representatives to finally undoe our Republican System; But I hope & fully believe their manoevres & assiduity will be abortive, altho our County is yet at risque from not getting a strong nomination—We want only honest, firm & upright Men. We have sustaind a loss by the move of The Covingtons out of it, and a particular one in the Death of Judge Ducket who was a host of service about where he lived. I hear that Alexr Scott of Geo town—Mr Montgomery of Harford—Mr Trueman Tyler (our Register at Marlbro who holds an equally beneficial Employment) and Mr Frank Digges one of our late State Councellors, are competitors for ye vacancy, & that some intrigues are going on to get it for Mr Edmund Lee of Alexa! I am well informd that Mr Montgomery withdraws; in which case, in my humble opinion Fr: Digges would be decidedly the fittest Man.—Those appointments, should and doubtless will emenate from The President himself, who having been with You may perhaps have mentiond something of the appointment. I have not had it in my power to be with Him but one day since His Election, & missd of him by half an hour when he departed last with Mr Oaklys communications.
            Expectation & surmise is now all agog as to how He will recieve the mighty Copenhagan Jackson (whom I formerly knew slightly in The foreign Department Office under the Duke of Leeds & his aid du Camp Mr Hammond). Mr Jackson arrived a few days ago at Annapolis & is by this in the City. I know too well the faithless manoeuvres of His Court & present trickey Employer to augre well of this his mission—England is not yet beaten enough in Her Continental intrigues (tho she has contrived to ruin every one of Her Allys) to make a fair & proper adjustment with Us, she never will forgive our prosperity and rivalship in Maratime Commerce.
            I have varied from the purpose on which I sat down to write. It was, after appologizing for seeming neglects, to solicit Your aid in obtaining information how & thro whom I can get the famous, or rather infamous Treaty of Tilsit. I never had an oppertunity to obtain it, & want to insert its substance in a paper meant to be read by the Toreys about St James’s palace & their amiable friends hereabouts.
            I am Yrs with affectionate regard & Esteem Thos Digges
          
          
            PS Lieut Cherry is at my Elbow & begs to offer You His respectful Compliments & best wishes for your health: Begs to return You his grateful acknowlegemts & thanks for Your attentions & 2 different ap pointments in the Army, & Volunteer Corps of The City Dragoons
            The Fort is very nearly completed & at present in nice order. Its compliment of men is but yet 25 privates & the Guns ready to the needful either agt John Bull or any other Enemy.
          
        